USDC SDNY

 

 

UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK ELECTRONICALLY FILED
INDIRA KAIRAM, M_D.., DOC #:
. DATE FILED: 1/15/2020
Plaintiff,
-against-
18 Civ. 1005 (AT)
WEST SIDE GI, LLC,
ORDER
Defendant.

 

 

ANALISA TORRES, District Judge:

Plaintiff, Indira Kairam, brings this action raising federal and state claims against Defendant,
West Side GI, LLC (“WGSTI’). Order on Motion to Dismiss at 1, ECF No. 93. On January 31, 2019,
this Court granted WGSI’s motion to dismiss the second amended complaint and denied leave to
amend as futile. /d. at 1, 14. Plaintiff appealed this Court’s ruling to the Second Circuit. ECF No.
97. On December 12, 2019, the Second Circuit ruled that although this Court properly dismissed
Plaintiffs federal claims, it erred in denying her request for leave to amend. ECF No. 98 at 7-8. The
Second Circuit ruled that Plaintiff “should be given an opportunity to cure the defects on remand.”
Id. at 8.

Accordingly, it is hereby ORDERED that Plaintiff shall file her amended complaint by
February 14, 2020.

SO ORDERED.

Dated: January 15, 2020

New York, New York 2)

ANALISA TORRES
United States District Judge

 
